Nges UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-10786 Insituform Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware13-3032158 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 17988 Edison Avenue, Chesterfield, Missouri63005-3700 (Address of principal executive offices)(Zip Code) (636) 530-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer þ Non-accelerated filer ¨Smaller reporting company ¨ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ There were39,238,379 shares of common stock, $.01 par value per share, outstanding atApril 23, 2010. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item 1.Financial Statements: Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 3 Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 4 Consolidated Statements of Equity for the Three Months Ended March 31, 2010 and2009 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk 31 Item 4.Controls and Procedures 32 PART II—OTHER INFORMATION Item 1.Legal Proceedings 33 Item 1A.Risk Factors 33 Item 6.Exhibits 33 SIGNATURE 34 INDEX TO EXHIBITS 35 2 PART I—FINANCIAL INFORMATION Item 1. Financial Statements INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) For the Three Months Ended March 31, 2010 2009 Revenues $ 199,182 $ 128,012 Cost of revenues Gross profit Acquisition-related expenses – Operating expenses Operating income 79 Other income (expense): Interest income Interest expense ) ) Other ) ) Total other expense ) ) Income (loss) before taxes on income ) Taxes on income (tax benefits) ) Income (loss) before equity in earnings (losses) of affiliated companies ) Equity in earnings (losses) of affiliated companies, net of tax ) Income (loss) before discontinued operations ) Loss from discontinued operations, net of tax ) ) Net income (loss) ) Less:net (income) loss attributable to noncontrolling interests ) Net income (loss) attributable to common stockholders $ 8,461 $ (1,205 ) Earnings (loss) per share attributable to common stockholders: Basic: Income (loss) from continuing operations $ 0.22 $ (0.04 ) Loss from discontinued operations ) ) Net income (loss) $ 0.22 $ (0.04 ) Diluted: Income (loss) from continuing operations $ 0.22 $ (0.04 ) Loss from discontinued operations ) ) Net income (loss) $ 0.22 $ (0.04 ) The accompanying notes are an integral part of the consolidated financial statements. 3 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share amounts) March 31, 2010 December 31, Assets Current assets Cash and cash equivalents $ 95,221 $ 106,064 Restricted cash Receivables, net Retainage Costs and estimated earnings in excess of billings Inventories Prepaid expenses and other assets Current assets of discontinued operations Total current assets Property, plant and equipment, less accumulated depreciation Other assets Goodwill Identified intangible assets, less accumulated amortization Investments in affiliated companies Deferred income tax assets Other assets Total other assets Non-current assets of discontinued operations Total Assets $ 865,100 $ 862,779 Liabilities and Equity Current liabilities Accounts payable and accrued expenses $ 144,640 $ 146,702 Billings in excess of costs and estimated earnings Current maturities of long-term debt, line of credit and notes payable Current liabilities of discontinued operations 6 Total current liabilities Long-term debt, less current maturities Deferred income tax liabilities Other liabilities Non-current liabilities of discontinued operations Total liabilities Stockholders’ equity Preferred stock, undesignated, $.10 par – shares authorized 2,000,000; none outstanding – – Common stock, $.01 par – shares authorized 60,000,000; shares issued and outstanding 39,238,379 and 38,933,944 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders’ equity before noncontrolling interests Noncontrolling interests Total equity Total Liabilities and Equity $ 865,100 $ 862,779 The accompanying notes are an integral part of the consolidated financial statements. 4 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY (Unaudited) (In thousands, except number of shares) Common Stock SharesAmount Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Non controlling Interests Total Equity Comprehensive Income (Loss) BALANCE, December 31, 2008 $ 280 $ 109,235 $ 260,616 $ (2,154 ) $ 3,012 $ 370,989 Net income (loss) – – – ) – ) $ (780 ) Issuance of common stock – Restricted stock units issued 4 – 4 – Forfeitures of restricted stock shares and units ) (1
